United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 20-1033
                          ___________________________

                                   Lonnie D. Snelling

                          lllllllllllllllllllllPlaintiff - Appellant

                                             v.

City of St. Louis, Missouri, a municipality; Stephen Perry, Officer, DSN #0594, in
their official capacity; Christina Powderly, Officer, DSN #0594, in theri official capacity

                        lllllllllllllllllllllDefendants - Appellees

               Chris Myess, Officer, DSN #?, in their official capacity

                               lllllllllllllllllllllDefendant

                   Martin Walls, DSN #?, in their official capacity

                         lllllllllllllllllllllDefendant - Appellee

   Willie Prothro, DSN #?, Necessary Party - in their official capacity; Jane Doe
        Prothro, Officer, DSN #?, Necessary Party, in their official capacity

                               lllllllllllllllllllllDefendants

 John Does, Officer, DSN #?, in their official capacity; Jane Does, Officer, DSN
#?, in their official capacity; Russell Alowel, Building Inspectors, in their official
   capacity; Adebanjo Popoolas, Building Inspectors, in their official capacity;
 Stephen Perry, in his individual capacity; Christina Powderly, in her individual
capacity; Willie C. Hemphill, Jr., Individually and Owner, also known as Apostle
    Wrecking & Excacating, also known as Apostle Demolition & Excavating

                        lllllllllllllllllllllDefendants - Appellees
  Ellsworth Douglas Ware, III, Agent and Individually; Jason Sengheiser, Judge,
                    Necessary Party, in his Official Capacity

                            lllllllllllllllllllllDefendants

 Land Reutilization Authority, (LRA) a Municipal Corporation in its Proprietary
  Capacity; Willie C. Hemphill, Jr., Individually and Owner, doing business as
 Cheyenne Contracting; John Doe Independent Contractors, if any; Leon Reitz,
Individually and Jointly; Daniel Chamblian, DSN # unknown; Sean Lipina, DSN
#6897; Chris Myers, DSN #11332; David E. Love; Betty L. Williams, also known
 as Betty Johnson, also known as Betty L. Love; Teresa B. Morrow; Park Place
                                 Preservation LP

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: August 31, 2020
                           Filed: September 23, 2020
                                 [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

     Lonnie Snelling appeals after the district court1 dismissed his action raising
numerous federal and state-law claims stemming from interactions he had with

      1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Court
for the Eastern District of Missouri.

                                         -2-
defendants regarding his property in St. Louis, Missouri, and denied his post-
judgment motion under Federal Rule of Civil Procedure 59(e). We review de novo
the district court’s dismissal of Snelling’s 42 U.S.C. § 1983 claims and one of his
state-law claims. See Newcombe v. United States, 933 F.3d 915, 917 (8th Cir. 2019);
Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007). We review for an abuse of discretion
the district court’s decision not to exercise supplemental jurisdiction over Snelling’s
state-law claims as well as its denial of Snelling’s Rule 59(e) motion. See Thompson
v. Kanabec Cnty., 958 F.3d 698, 708 (8th Cir. 2020); Rinchuso v. Brookshire Grocery
Co., 944 F.3d 725, 730 (8th Cir. 2019). Finding no error or abuse of discretion, we
affirm for the reasons stated in the district court’s thorough opinions. See 8th Cir. R.
47B.
                         ______________________________




                                          -3-